FILED
                            NOT FOR PUBLICATION                              OCT 3 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50398

               Plaintiff - Appellee,             D.C. No. 3:09-cr-04333-BEN

  v.
                                                 MEMORANDUM *
PEDRO IVAN AGUILAR-QUINONES,
a.k.a. PEDRO IVAN AGUILAR-
QUININES

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Roger T. Benitez, District Judge, Presiding

                           Submitted September 27, 2011 **

Before:        HAWKINS, SILVERMAN, and W. FLETCHER, Circuit Judges.

          Pedro Ivan Aguilar-Quinones appeals his conviction for being a deported

alien found in the United States, in violation of 8 U.S.C. § 1326. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court did not abuse its discretion by denying Aguilar-Quinones’s

motion for appointment of new counsel. Contrary to Aguilar-Quinones’s

contentions, the district court made an adequate inquiry into his complaint and the

record does not reflect that the conflict between Aguilar-Quinones and his counsel

lead to a complete breakdown in communication or prevented Aguilar-Quinones

from presenting an adequate defense. See United States v. Franklin, 321 F.3d

1231, 1239 (9th Cir. 2003); United States v. McClendon, 782 F.2d 785, 789 (9th

Cir. 1986).

      AFFIRMED.




                                          2                                   10-50398